
	
		II
		111th CONGRESS
		2d Session
		S. 3754
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide funding for the settlement of lawsuits against
		  the Federal Government for discrimination against Black Farmers and the
		  mismanagement of Native American trust accounts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pigford and Individual Indian
			 Money Account Litigation Settlement Act of 2010.
		2.Pigford
			 Settlement Agreement
			(a)There is hereby appropriated to the
			 Department of Agriculture, $1,150,000,000, to remain available until expended,
			 to carry out the terms of a Settlement Agreement (such Settlement
			 Agreement) executed by In re Black Farmers Discrimination Litigation,
			 No. 08–511 (D.D.C.) that is approved by a court order that has become final and
			 nonappealable, and that is comprehensive and provides for the final settlement
			 of all remaining Pigford claims (Pigford claims), as defined in
			 section 14012(a) of Public Law 110–246. The funds appropriated herein for such
			 Settlement Agreement are in addition to the $100,000,000 in funds of the
			 Commodity Credit Corporation (CCC) that section 14012 made available for the
			 payment of Pigford claims and are available only after such CCC funds have been
			 fully obligated. The use of the funds appropriated herein shall be subject to
			 the express terms of such Settlement Agreement. If any of the funds
			 appropriated herein are not used for carrying out such Settlement Agreement,
			 such funds shall be returned to the Treasury and shall not be made available
			 for any purpose related to section 14012, for any other settlement agreement
			 executed In re Black Farmers Discrimination Litigation, No. 08–511 (D.D.C.), or
			 for any other purpose. If such Settlement Agreement is not executed and
			 approved as provided above, then the sole funding available for Pigford claims
			 shall be the $100,000,000 of funds of the CCC that section 14012 made available
			 for the payment of Pigford claims.
			(b)Nothing in this section shall be construed
			 as requiring the United States, any of its officers or agencies, or any other
			 party to enter into such Settlement Agreement or any other settlement
			 agreement.
			(c)Nothing in this section shall be construed
			 as creating the basis for a Pigford claim.
			(d)Section 14012 of
			 the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2209) is amended—
				(1)in subsection
			 (c)(1)—
					(A)by striking
			 subsection (h) and inserting subsection (g);
			 and
					(B)by striking
			 subsection (i) and inserting subsection
			 (h);
					(2)by striking
			 subsection (e);
				(3)in subsection
			 (g), by striking subsection (f) and inserting subsection
			 (e);
				(4)in subsection
			 (i)—
					(A)by striking
			 (i) and all that follows through Of the funds and
			 inserting the following:
						
							(h)FundingOf
				the
				funds
							;
					(B)by striking
			 subsection (g) and inserting subsection (f);
			 and
					(C)by striking
			 paragraph (2);
					(5)by striking
			 subsection (j); and
				(6)by redesignating
			 subsections (f), (g), (h), and (k) as subsections (e), (f), (g), and (i),
			 respectively.
				3.The Individual Indian
			 Money Account Litigation Settlement Act of 2010
			(a)DefinitionsIn
			 this Act:
				(1)Amended
			 ComplaintThe term
			 Amended Complaint means the Amended Complaint attached to the
			 Settlement.
				(2)Land
			 Consolidation ProgramThe
			 term Land Consolidation Program means a program conducted in
			 accordance with the Settlement and the Indian Land Consolidation Act (25 U.S.C.
			 2201 et seq.) under which the Secretary may purchase fractional interests in
			 trust or restricted land.
				(3)LitigationThe
			 term Litigation means the case entitled Elouise Cobell et al. v.
			 Ken Salazar et al., United States District Court, District of Columbia, Civil
			 Action No. 96–1285 (JR).
				(4)PlaintiffThe
			 term Plaintiff means a member of any class certified in the
			 Litigation.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(6)SettlementThe
			 term Settlement means the Class Action Settlement Agreement
			 dated December 7, 2009, in the Litigation, as modified by the parties to the
			 Litigation.
				(7)Side Agreement
			 on Attorneys' Fees, Expenses, and CostsThe term Side
			 Agreement on Attorneys’ Fees, Expenses, and Costs means an agreement
			 dated December 7, 2009, between Class Counsel (as defined in the Settlement)
			 and the Defendants (as defined in the Settlement) relating to attorneys’ fees,
			 expenses, and costs incurred by Class Counsel in connection with the Litigation
			 and implementation of the Settlement.
				(8)Trust
			 Administration ClassThe term Trust Administration
			 Class means the Trust Administration Class as defined in the
			 Settlement.
				(b)PurposeThe
			 purpose of this section is to authorize the Settlement.
			(c)AuthorizationThe
			 Settlement is authorized, ratified, and confirmed.
			(d)Jurisdictional
			 provisions
				(1)In
			 generalNotwithstanding the
			 limitation of jurisdiction of district courts contained in section 1346(a)(2)
			 of title 28, United States Code, the United States District Court for the
			 District of Columbia shall have jurisdiction over the claims asserted in the
			 Amended Complaint for purposes of the Settlement.
				(2)Certification of
			 Trust Administration Class
					(A)In
			 generalNotwithstanding the
			 requirements of the Federal Rules of Civil Procedure, the court overseeing the
			 Litigation may certify the Trust Administration Class.
					(B)TreatmentOn
			 certification under subparagraph (A), the Trust Administration Class shall be
			 treated as a class under Federal Rule of Civil Procedure 23(b)(3) for purposes
			 of the Settlement.
					(e)Trust Land
			 Consolidation
				(1)Trust Land
			 Consolidation Fund
					(A)EstablishmentOn final approval (as defined in the
			 Settlement) of the Settlement, there shall be established in the Treasury of
			 the United States a fund, to be known as the Trust Land Consolidation
			 Fund.
					(B)Availability of
			 amountsAmounts in the Trust Land Consolidation Fund shall be
			 made available to the Secretary during the 10-year period beginning on the date
			 of final approval of the Settlement—
						(i)to
			 conduct the Land Consolidation Program; and
						(ii)for other costs specified in the
			 Settlement.
						(C)Deposits
						(i)In
			 generalOn final approval (as
			 defined in the Settlement) of the Settlement, the Secretary of the Treasury
			 shall deposit in the Trust Land Consolidation Fund $2,000,000,000 of the
			 amounts appropriated by section 1304 of title 31, United States Code.
						(ii)Conditions
			 metThe conditions described
			 in section 1304 of title 31, United States Code, shall be considered to be met
			 for purposes of clause (i).
						(D)TransfersIn
			 a manner designed to encourage participation in the Land Consolidation Program,
			 the Secretary may transfer, at the discretion of the Secretary, not more than
			 $60,000,000 of amounts in the Trust Land Consolidation Fund to the Indian
			 Education Scholarship Holding Fund established under paragraph 2.
					(2)Indian Education
			 Scholarship Holding Fund
					(A)EstablishmentOn final approval (as defined in the
			 Settlement) of the Settlement, there shall be established in the Treasury of
			 the United States a fund, to be known as the Indian Education
			 Scholarship Holding Fund.
					(B)AvailabilityNotwithstanding
			 any other provision of law governing competition, public notification, or
			 Federal procurement or assistance, amounts in the Indian Education Scholarship
			 Holding Fund shall be made available, without further appropriation, to the
			 Secretary to contribute to an Indian Education Scholarship Fund, as described
			 in the Settlement, to provide scholarships for Native Americans.
					(3)Acquisition of
			 trust or restricted landThe
			 Secretary may acquire, at the discretion of the Secretary and in accordance
			 with the Land Consolidation Program, any fractional interest in trust or
			 restricted land.
				(4)Treatment of
			 unlocatable plaintiffsA Plaintiff the whereabouts of whom are
			 unknown and who, after reasonable efforts by the Secretary, cannot be located
			 during the 5-year period beginning on the date of final approval (as defined in
			 the Settlement) of the Settlement shall be considered to have accepted an offer
			 made pursuant to the Land Consolidation Program.
				(f)Taxation and
			 other benefits
				(1)Internal Revenue
			 CodeFor purposes of the
			 Internal Revenue Code of 1986, amounts received by an individual Indian as a
			 lump sum or a periodic payment pursuant to the Settlement—
					(A)shall not be
			 included in gross income; and
					(B)shall not be taken
			 into consideration for purposes of applying any provision of the Internal
			 Revenue Code that takes into account excludable income in computing adjusted
			 gross income or modified adjusted gross income, including section 86 of that
			 Code (relating to Social Security and tier 1 railroad retirement
			 benefits).
					(2)Other
			 benefitsNotwithstanding any other provision of law, for purposes
			 of determining initial eligibility, ongoing eligibility, or level of benefits
			 under any Federal or federally assisted program, amounts received by an
			 individual Indian as a lump sum or a periodic payment pursuant to the
			 Settlement shall not be treated for any household member, during the 1-year
			 period beginning on the date of receipt—
					(A)as income for the
			 month during which the amounts were received; or
					(B)as a
			 resource.
					(g)Incentive
			 awards and award of fees, expenses, and costs under settlement
			 agreement
				(1)In
			 generalThe Court shall determine the amount to which the
			 Plaintiffs in the Litigation may be entitled for incentive awards and for
			 attorneys’ fees, expenses, and costs—
					(A)in accordance
			 with controlling law, including (with respect to attorneys’ fees, expenses, and
			 costs) any applicable rule of law requiring counsel to produce contemporaneous
			 time, expense, and cost records in support of a motion for such time, expense,
			 and cost records; and
					(B)giving due
			 consideration to the special status of Class Members (as defined in the
			 Settlement) as beneficiaries of a federally created and administered
			 trust.
					(2)Notice of side
			 agreement on attorneys' fees, expenses, and costsThe description
			 of the request of Class Counsel for an amount of attorneys’ fees, expenses, and
			 costs required under paragraph C.1.d. of the Settlement shall include a
			 description of all material provisions of the Side Agreement on Attorneys’
			 Fees, Expenses, and Costs.
				(h)Selection of 1
			 or more qualifying banksThe Court, in exercising the discretion
			 of the Court to approve the selection of any proposed Qualifying Bank (as
			 defined in the Settlement) under paragraph A.1. of the Settlement, may consider
			 any factors or circumstances regarding the proposed Qualifying Bank that the
			 Court determines to be appropriate to protect the rights and interests of Class
			 Members (as defined in the Settlement) in the funds to be deposited in the
			 Settlement Account (as defined in the Settlement).
			(i)Trust Land
			 Consolidation Fund
				(1)ConsultationIn
			 implementing paragraph F. of the Settlement, the Secretary shall consult with
			 federally recognized Indian tribes with respect to—
					(A)prioritizing and
			 selecting tracts of land for consolidation of fractionated interests;
			 and
					(B)otherwise
			 implementing the Settlement with regard to consolidation of fractionated
			 interests under the Settlement.
					(2)Contracting and
			 compactingNotwithstanding any provision of the Indian Land
			 Consolidation Act (25 U.S.C. 2201 et seq.), the Secretary shall implement
			 paragraph F. of the Settlement through contracts or compacts under titles I and
			 IV of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450
			 et seq.).
				(j)Trust
			 administration class adjustments
				(1)In
			 generalIn addition to any amounts deducted from the
			 Accounting/Trust Administration Fund under paragraph E.4.b.2. of the
			 Settlement, the Court shall require the Claims Administrator (as defined in the
			 Settlement) to set aside, from the funds paid into the Accounting/Trust
			 Administration Fund (as defined in the Settlement) pursuant to paragraph E.2.a.
			 of the Settlement, $50,000,000 for making equitable adjustments to the payments
			 to members of the Trust Administration Class
				(2)Purpose of
			 adjustmentsThe purpose of the adjustments under this subsection
			 is to provide additional compensation to any member of the Trust Administration
			 Class who demonstrates that the pro rata formula calculated under paragraph
			 E.4.b.(3) of the Settlement does not provide fair compensation to such member
			 of that class.
				(3)ProceduresExcept
			 as provided in paragraph (5), the procedures, manner, sufficiency of proof, and
			 other requirements for members of the Trust Administration Class to receive
			 adjustments under this subsection shall be established by, and be within the
			 discretion of, the Court.
				(4)Amount of
			 adjustmentsWhether a requested adjustment under this subsection
			 should be made and the amount of any such adjustment shall be within the
			 discretion of the Court and not subject to appeal.
				(5)Timing of
			 adjustmentsAny adjustment payments authorized under this
			 subsection shall be distributed after payments have been made to class members
			 under paragraphs E.3. and 4. of the Settlement.
				(6)Remaining
			 fundsAny funds remaining in the amount set aside under paragraph
			 (1) after completing the payments of equitable adjustments under this
			 subsection shall be distributed to all members of the Trust Administration
			 Class in accordance with the pro rata percentages calculated for the members of
			 that class under paragraph E.4.b.(3) of the Settlement.
				(7)Special
			 master
					(A)In
			 generalAt the discretion of the Court, the determination of the
			 amount of equitable adjustments under this subsection may be made by the
			 special master appointed under the Settlement.
					(B)Review and
			 approvalAny adjustments made by the special master under
			 subparagraph (A) shall be subject to the review of the Court.
					(k)Appointees to
			 Special Board of TrusteesThe 2 members of the special board of
			 trustees to be selected by the Secretary under paragraph G.3. of the Settlement
			 shall be selected only after consultation with, and after considering the names
			 of possible candidates offered by, federally recognized Indian tribes.
			4.Use of stimulus
			 funds to offset spending
			(a)In generalThe unobligated balance of each amount
			 appropriated or made available under the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 115) (other than under title X of division
			 A of that Act) is rescinded, on a pro rata basis, by an aggregate amount that
			 equals the amounts necessary to offset any net increase in spending or foregone
			 revenues resulting from this Act and the amendments made by this Act.
			(b)ReportThe Director of the Office of Management
			 and Budget shall submit to each congressional committee the amounts rescinded
			 under subsection (a) that are within the jurisdiction of the committee.
			
